Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Fig. 4 in the reply filed on 12/1/2020 is acknowledged. It is argued that Figs. 4-7 “all relate to a cleaning a tub of a single embodiment of a drum washing machine by controlling the washing machine in different ways.” This is not persuasive at least because it basically states that different species of a single genus are not divisible by election. Applicant baldly asserts “all claims 1-20 are readable on the alleged species of Fig. 4 and on all of the allegedly different species of Figs. 4-7.”  This is not persuasive. Any claims drawn to Figs. 6-7 would be withdrawn since these species fail to disclose a water supplying step at a first rpm as recited in claim 1; however none appear pending. Since the elected species of Fig. 4 does not have steps corresponding to B4-B6, of Fig. 5; claims 11-12 drawn to these features are withdrawn. Further, claims 13-20 drawn to the “further embodiment” (not shown in any of the figures) of [0129]-[0146] are withdrawn since, regardless of how this is characterized, it shifts the first water suppling step1 such that it starts during, and overlaps with, a high-speed spinning step; which is clearly not readable on Fig. 4.2 Applicant then cites MPEP 806.05(j) which is irrelevant for PCT species elections. Applicant argues that the cited art either does not teach the details of claim 1 or the restriction failed to specify this; however, to make it clearer—Examiner further provides 3 (col. 3, ll. 15-38) which clearly anticipates claim 1. Claims 2 and 11-20 are withdrawn. 
The requirement is still deemed proper and is therefore made FINAL.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 2/1/2016. It is noted, however, that applicant has not filed a certified copy of the Korean Patent Applications Nos. 10-2016-0012220, 10-2016-0012222, and 10-2016-0012219 as required by 37 CFR 1.55. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 omits the fundamental fact that the washing step, and the expected circulation pattern, is to wash the tub.4  What is described as the “tub washing step” at length in the specification is absent from the claims. Claim 3 is rejected due to its odd grammatical structure which erroneously suggests that the generated centrifugal force itself is what causes separation of the laundry from the drum when this is actually the means to plaster it in place. Claim 7 is rejected because [0103] expressly states that the drain pump is already off in (A1); it is not clear how and why this would occur from the disclosure and the claim has no context for this limitation. It is given no weight.  The terms “first water supply step” and first washing step” are 5 Claim 10 is rejected because it introduces the possibility that neither the first water supplying step nor the washing step occur (i.e., there is no tub washing).  Again, it is improper to attempt to conditionalize claims in this manner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO2007/055475A1) in view of Minayoshi et al. (US8370980B2).
Kim teaches a method of washing a tub in a horizontal-axis, drum-type washing machine, either independently, or integrated within the standard laundry washing cycles.  The method, [48] comprises (1) supplying wash water to the tub up to a preset water level in a tub cleaning water supply step [94] and (2) starting a tub washing step, after the tub cleaning water supply step is complete, the tub washing step comprising accelerating the rotating drum from the water supply RPM to a tub washing RPM6 sufficient to cause the wash water to form a circulating water current falling from an upper area of opposite ends of the tub while being circulated along an inner circumferential surface of the tub by a rotational force of the drum, [65]-[80], Fig. 3. Kim further teaches supplying the tub washing water until it teaches the present level (400), Fig. 2, said level’s height enables user oversight by viewing the drum operations [86] and is submerges a portion of the drum bottom. Fig. 4. 
Kim does not clearly teach that the drum is rotated at a water supply RPM during the supply of the tub washing water. But Minayoshi does, see claim 1,  (col. 3, ll. 15-38) which teaches a foam, or bubble, generating spillway, Fig. 2 in which water supply is initiated into a rotating drum and drainage ceased. It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim with Minayoshi to utilize a conventional means to circulate a liquid. Note: the supply of liquid to a rotating tub increases the chance of uniform distribution. With regards to claim 3, the combination teaches the plaster speed, see (Co. 5, ll. 52-65) of Minayhoshi. 
8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO2007/055475A1) in view of Minayoshi et al. (US8370980B2), as applied above, in view of Bondi (EP2725129A1).
Kim with Minayhoshi does not teach the eccentricity check at, for instance, corresponds to ~108 RPM; (i.,e, RPM 2); however, Bondi teaches it is known to verify the imbalance at such a point which is also the point at which a slug of water rotates around the drum contacting and cleaning the tub and can coincide with the normal ramp up to a dry-spin, [0024]-[0026], [0064]-[0068]. Accordingly, it would have been obvious to one of ordinary skill in the art to modify Kim as modified by Minayoshi to utilize a means to prevent unnecessary vibration as the process speeds approach quasi-spin levels. This combination does not teach emptying the water and trying again or skipping the spin; however, it would have been obvious to do either since the former can redistribute the launder—just as rinsing (at the lower speed and presumably higher water level) can and would have been obvious at the time of filing, as such. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.P.R/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Now inexplicably issuing from a drain. 
        2 It is noted that claim 19 is drawn to an altered meaning of water supply step which has nothing to do with any of the Figures. It is also noted that the claims emphasize that the braking force provided “the supplied wash water” doesn’t appear to necessarily be the reason for the drum deceleration. 
        3 It is noted that applicant has omitted from the claims that the washing is of the tub (as the title of the invention make plain). 
        4 See, for example, the title of the application. 
        5 The scenario of needing to drain and re-start during the first water supply step cannot occur is and is foreclosed by the requirements of claim 1.  
        6 Presumably a different speed.